176 F.3d 472
The International Islamic Community of Masjid Baytul-Khaliq,Inc., Imam Abdallah Yasin, Imam Abdallah Yasin, as Father,Next of Kin for Muhammad, Yasmeen, Asmaa Yasin, His MinorChildren, Aminah Bayyan Yasin, Aminah Bayyen Yasin, as Nextof Kin for Her Minor Granddaughter Tahirah Bell, JannahCarter Yasin, Jannah Carter Yasin, as Mother, Next of Kinfor Anita, Ernest, Hilda, Carol McCurdy, Her Minor Childrenv.U.S., Thomas A. Constatine, Director of
NO. 97-7594
United States Court of Appeals,Third Circuit.
January 05, 1999

1
Appeal From:  D.V.I. , No.93-00166 ,


2
Moore, C.J.,

981 F. Supp. 352

3
Affirmed.